DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 6-7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-11, and 13-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegelin (US 2013/0098941 A1 herein after Wegelin ‘941), and further in view of Wegelin (US 2015/0223646 A1 herein after Wegelin ‘646).
Re: Claim 1, Wegelin ‘941 discloses the claimed invention including a re-usable sensor module (120, 188) for use with a dispenser for a hand hygiene product having a container, the sensor module comprising:
an elastic capsule (120, 130, 188) with a top portion (120) for placing a bottom of the container thereon except for being elastically deformable. However, Wegelin ‘646 discloses an elastically deformable capsule (1008) (Fig. 10, Para. 68, elastically deforms).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include an elastically deformable capsule as taught by Wegelin ‘646 since such a modification places a restoring force within the top portion of the capsule itself without the need for separate elastic structures, further it has been held that the configuration of the claimed feature was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed feature was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
a first sensor (196) arranged within the capsule and configured to measure a parameter associated with an elastic deformation of the capsule resulting from actuation of the dispenser or presence of the containers (Para. 48, records an actuation event); and
a processor (190) arranged within the capsule and coupled to the first sensor, wherein the processor is configured to at least temporarily record at least one of the parameter and an event associated therewith (Para. 45, controller includes necessary hardware implicitly including a processor as further evidenced by Wegelin ‘646 in para. 54, that a processor is necessary hardware in a controller for carrying out its functions).
Re: Claim 2, Wegelin ‘941 discloses the claimed invention including the sensor module further comprises a fastening member (134) configured to detachably fasten the sensor module to one of the container and a holder for the container (Para. 43, fasteners).
Re: Claim 3, Wegelin ‘941 discloses the claimed invention including the fastening member is detachable from the sensor module (Fig. 4 depicts pin as a separate feature from module able to be detached).
Re: Claim 4, Wegelin ‘941 in view of Wegelin ‘646 discloses the claimed invention including the top portion of the sensor module is dome-shaped (Wegelin ‘646: Fig. 10, Para. 68, dome shaped).
Re: Claim 5, Wegelin ‘941 in view of Wegelin ‘646 discloses the claimed invention including the top portion of the sensor module is made from an elastically deformable material (Wegelin ‘646: Fig. 10, Para. 68, elastically deformable material).
Re: Claim 8, Wegelin ‘941 discloses the claimed invention including the first sensor is one of a force sensor, a pressure sensor and a mechanical switch (Para. 48, switch).
Re: Claim 9, Wegelin ‘941 discloses the claimed invention including the parameter is representative of a weight of the container and/or wherein the event is representative of an actuation of the dispenser (Para. 48, an actuation event).
Re: Claim 10, Wegelin ‘941 discloses the claimed invention including the processor is configured to determine, based on at least one of the parameter and the event at least one of a current filling level of the container and an exchange of the container (Para. 50, determines the remaining amount).
Re: Claim 11, Wegelin ‘941 discloses the claimed invention including the processor is coupled to a light-emitting element (192) (Para. 45, light emitting element).
Re: Claim 13, Wegelin ‘941 discloses the claimed invention except for a third sensor being an optical sensor detecting the exchange of a container. However, Wegelin ‘941 in an alternate embodiment teaches an optical sensor (340) for detecting the exchange of containers ( (Fig. 7, Para. 52, optical sensor detecting an exchange of containers).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include an optical sensor as taught by Wegelin ‘941 of the Fig. 7 embodiment, since Wegelin ‘941 states para. 52 that such a modification provides the device dispensing container attribute data relating to the dispensing container 280 and the material carried therein from an electronically readable data token or indicator carried by the dispensing container.
Re: Claim 14, Wegelin ‘941 discloses the claimed invention except for a transmitter. However, Wegelin ‘646 discloses a sensor module further comprises a radio transmitter configured to transmit at least one of the parameter and the event associated therewith to a base station (Para. 92, radio transmitter communicating with base station).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a transmitter as taught by Wegelin ‘646, since Wegelin ‘646 states in paragraph 92 that such a modification allows the device to communicate with other devices remote therefrom, thus enabling the system to notify a user when service is needed in the event of an empty reservoir state or some other malfunction occurs. 
Re: Claim 15, Wegelin ‘941 discloses the claimed invention including a container (20) having a bottom configured to rest on the sensor module and a dispensing opening (30) located opposite to the bottom (Depicted in Fig. 4).
Re: Claim 16, Wegelin ‘941 discloses the claimed invention including a holder (100, 152) configured to accommodate the container with the sensor module being sandwiched between the holder and the bottom of the container (Depicted in Figs. 3-4).
Re: Claim 17, Wegelin ‘941 discloses the claimed invention including the sensor module is detachably mounted to the holder by a fastening member (134) (Fig. 3 depicts the detachably mounted).
Re: Claim 18, Wegelin ‘941 discloses the claimed invention including the fastening member is detachable from the sensor module (Fig. 4 depicts pin as a separate feature from module able to be detached).
Re: Claim 19, Wegelin ‘941 discloses the claimed invention including a fluid dispenser for a hand hygiene product, the fluid dispenser comprising the container (20) and a manually actuatable pump (30) (Fig. 4), wherein the fluid dispenser is configured so that an actuation of the pump produces a force on the top portion of the sensor module in addition to a weight of the container; wherein the first sensor is configured to measure a parameter associated with an elastic depression of the capsule resulting from the actuation of the pump (Para. 48, 50, records each actuation of the pump due the elastic depression of the capsule).
Re: Claim 20, the device of Wegelin ‘941 in view of Wegelin ‘646 as evidenced in the rejections of claims 1 and 19 is capable of performing the steps of the method recited in this claim, further including at least temporarily recording at least one of the parameter and an event associated therewith (Wegelin ‘941: Para. 48, 50, records and stores each parameter and event).
Re: Claim 21, the device of Wegelin ‘941 in view of Wegelin ‘646 is capable of performing the claimed method recited in this claim including the parameter comprises one a voltage indicative of a presence of the container (Wegelin ‘646: Para. 68, a voltage change is recorded due to presence of a container).
Re: Claim 22, the device of Wegelin ‘941 in view of Wegelin ‘646 is capable of performing the claimed method recited in this claim including a computer program product configured to perform the steps of claim 20 when executed by a processor (Para. 45, controller includes necessary hardware implicitly including a processor as further evidenced by Wegelin ‘646 in para. 54, that a processor is necessary hardware in a controller for carrying out its functions).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegelin (US 2013/0098941 A1 herein after Wegelin ‘941) and Wegelin (US 2015/0223646 A1 herein after Wegelin ‘646) as applied to claim 1 above, and further in view of Nour-Omid (US 2019/0314843 A1).
Re: Claim 12, Wegelin ‘941 discloses the claimed invention except for a second sensor for detecting module position. However, Nour-Omid discloses a sensor module (102) comprises a second sensor (200) configured to detect a position of the sensor module (Para. 23, second sensor is an accelerometer).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a second sensor as taught by Nour-Omid, since Nour-Omid states in paragraph 23 that such a modification allows the module to detect accelerations in x, y, and z directions, in case the device is dropped to the floor or is not in proper positioning for function, such detection could prevent a false recording of an actuation event.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xing, Lynn, Jones, Alexander, Schultz, Lee, Lu, and Shu are cited disclosing containers mounted on sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754